DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-4, 12 and 13 with linking claim 1 in the reply filed on 09/20/2021 is acknowledged.
Claims 14 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed 09/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter

	The rejection of claims 1-4,12 and 13 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn in light of the amendments to the claims. 


Claims 1-4,12 and 13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for carrying out the method as claimed wherein the embryonic stem cells comprise a knockout of the endogenous Wdr5 gene such that no endogenous WDR5 protein is made and wherein the control over interaction of recombinant WDR5 and binding proteins is carried out using an inducible gene expression system, does not reasonably provide enablement for carrying out the method wherein the endogenous Wdr5 genes are not knocked out and wherein any other means of controlling recombinant WDR5 interactions is used.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The nature of the invention relates to temporal control of WDR5 interaction activity in embryonic stem cells to alter cell fate upon differentiation.
The claims encompass delay of interaction of recombinant WDR5 with RBBP5, MYC or KANSL2 in ES cells to lead to a mesodermal (rather than retinal) lineage fate. The claims require causing a disruption of the interaction followed by removal of the disruption to allow interaction. Applicant has elected the invention set forth by claim 2, wherein the disruption is carried out by silencing recombinant WDR5 expression in the ES cell. To obtain the effect of this disruption that occurs by turning off expression of the recombinant gene, the endogenous gene must also be silenced. This is not required by the claim. Claim 1, as amended, requires inhibiting endogenous wdr5, which is not the same as silencing all wdr5 expression by gene knockout or other null mutation (see paragraphs 122-124, 226 and 260 of the specification). The specification teaches silencing the endogenous gene by gene knockout and fails to teach any other means of obtaining a full lack of endogenous WDR5 activity other than gene knockout. Inhibition or silencing through shRNA-mediated gene knockdown is incomplete, as taught by the specification, and incomplete knockdown would provide some wildtype WDR5 activity. 
With regard to temporal control of recombinant WDR5 expression, the specification teaches an inducible expression system where exogenous factors control activity of an inducible promoter operably linked to the recombinant wdr5 gene. Prophetically, the specification teaches that temporal control of the recombinant wdr5 gene can also be accomplished with shRNA (para 124). However, the specification fails to demonstrate that shRNA effectively silences the WDR5 to a degree effective to preclude retinal lineage commitment. Paragraph 226 of the specification discusses that shRNA knockdown can be incomplete, leaving residual activity. Likewise, Shalem (2014, Science, 343:84-87) teaches that the inherent incompleteness of protein depletion by RNAi (shRNA is means of RNAi) limits its utility.  The residual activity may be enough to specify retinal lineage fate and not alter the normal specification of fate. The specification only teaches complete knockout of the endogenous Wdr5 to effectively carry out the claimed method and does not teach what level of incomplete suppression would still be effective. 
Thus, given the state of the art with regard to the elected invention, the guidance provided by the specification and the breadth of the claims, the claims are not enabled for their full breadth. Claims should effectively be narrowed to wherein endogenous wdr5 gene is knocked out (both copies such that no endogenous WDR5 is produced) and to wherein the disruption of recombinant WDR5 with other endogenous proteins is disrupted is carried out using an inducible expression system. The incomplete suppression using shRNA renders the effects of regulating either the endogenous or recombinant genes with this technology to be unpredictable and require undue expectation to determine how to obtain complete suppression and control.
Applicant provides arguments in support of disrupting WDR5 interaction with RBBP5, MYC or KANSL by mutation of binding pockets. These arguments are not persuasive as they do not relate directly to the elected subject matter. There are two different systems and Applicant has elected controlling interaction of proteins by controlling WDR5 expression and not controlling interaction by disruption of a binding pocket. With regard to the elected subject matter, the specification only teaches disrupting Wdr5 expression by gene knockout and replacement with an inducible system. As set forth above, knockdown through RNA-mediated mechanisms is incomplete. Arguments relating to binding pocket mutants are not relevant to the elected invention. That subject matter includes constitutive expression of mutant Wdr5 and controlled induction of a wildtype Wdr5 gene. As supported by Li, which Applicant has provided in their response, disruption of the binding pocket does not have the same effect as turning off gene expression. As supported by the specification, some binding pocket mutants are domnint negative and cannot be rescued. There are even further additional technical consideration with the binding pocket mutants. For example, one must consider how different mutations affect binding to the various different molecules that bind the pocket. Thus, the rejection is maintained for reasons set forth above because, with regard to the elected invention,, the specification only enabled full inhibition of the endogenous edr5 gene by gene knockout (not RMA-mediated interference) and only control of wildtype gene expression through an inducible gene expression system.  


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632